DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 19-36 are pending.
The objections to the claim have been corrected and the objections are withdrawn.
With the amendments to the claims, U.S.C. 112(f) is no longer invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20, 23-26, 29-31, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bier et al. (WO 9963360) in view of Cronin et al. (US 20180113498).
Regarding claim 19, Bier teaches
An electronic device comprising: 
a sensor which acquires information related to a user's activity at a sampling rate that is set to a predetermined value; and (Fig. 3, pg. 8-9, “The microprocessor 40 converts the GPS signals received by the antenna 42 into velocity, speed and location information that is then used to generate an accurate measurement of the distance traveled by the wearer. … The GPS sampling rate is controlled by the power algorithm 64”)
a processor which is configured to: acquire a first information indicating a battery remaining amount of a battery which supplies power to the electronic device; (pg. 3, lines 28-30, “The digital processor may be configured to periodically measure a remaining capacity of the battery”, pg. 2, lines 13-16, “ The distance tracking device may be embodied in a wrist wear device having a casing and a wrist strap, with the display on a face of the casing, and the signal processor, the timer and the digital processor located in the casing.” and pg. 6, lines 9-11, “The distance tracking device is particularly suited for athletic activities involving long-distance travel, such as running, hiking, biking, skiing, rowing, walking and in-line skating”)
acquire a second information indicating a scheduled activity time which is information indicating how long the user plans to perform an activity; (pg. 13, lines 16-18, “The expected operating time is the anticipated duration of the event, and it may be entered by the wearer or retrieved from the log of previous events stored in the database.”)
set the predetermined value of the sampling rate of the sensor based on the first information and the second information; (Fig. 6, pgs. 3-4, “The digital processor may be configured to periodically measure a remaining capacity of the battery, to determine a remaining activity duration, and to determine a new sampling rate so to provide an optimal accuracy over the remaining activity duration given the remaining capacity of the battery. A user may select between a first mode in which the sampling rate cannot be reduced below a preselected sampling rate, and a second mode in which the sampling rate can be reduced below the preselected sampling rate.”)
Bier teaches calculating the remaining battery but does not discuss using a table relating remaining battery capacity with sensor sampling rate.
Cronin teaches
acquire, from a memory, a first measurable time which corresponds to the predetermined value to which the sampling rate of the sensor is set, (Fig. 9A) wherein the memory stores in one-to-one correspondence (i) a plurality of predetermined values for the sampling rate (Fig. 9A (Sensor Frequency)) and (ii) a plurality of first measurable times per battery remaining amount of the battery (Fig. 9A, Battery Life Estimate), each first measurable time per battery remaining amount indicating how long per battery remaining amount the information related to the user's activity can be acquired by the sensor with the sampling rate being set to the corresponding predetermined value, (Fig. 9A, Sensor Frequency and Battery Life Estimate) wherein the processor acquires the first measurable time from among the plurality of first measurable times per battery remaining amount of the battery stored in the memory; and ([0084], “embodiment of data that may be stored in a table 900 in a settings database 122, and FIG. 9B is a graph depicting how long the battery should last when sensors are sampled at different frequencies.”)
calculate a second measurable time based on the acquired first information indicating the battery remaining amount of the battery and the acquired first measurable time that corresponds to the predetermined value to which the sampling rate is set. (Fig. 11, (1104 and 1106), [0089], “a battery life calculator may calculate (determine) an estimate of remaining battery life at the current sensor sampling frequency.”)
Bier and Cronin are analogous art. Cronin is cited to teach a similar concept of modifying sensor sample rates to control power consumption.  Based on Cronin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bier to use a table to relate sampling rate to battery capacity.  Furthermore, being able to use a table to relate battery capacity and sampling rate improves on Bier by being able to reduce power consumption to maintain the system in an operational state to complete a function. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “the steps of the above methods may be combined in any number of ways that advantageously results in more efficient use of the sensors, according to use requirements and expected charging times.”, [0086]
Regarding claim 20, Bier teaches wherein the processor is configured to: 
repeatedly calculate the second measurable time based on the plurality of predetermined values for the sampling rate and the battery remaining amount of the battery; and (p. 14, “The power algorithm 64 periodically recomputes the power projection (step 92). Every three to five minutes the power algorithm 64 measures the remaining battery capacity, the expected remaining operating time, and the current rate of power consumption.”)
set, as the predetermined value of the sampling rate of the sensor, a largest value among the plurality of predetermined values for which the calculated second measurable time is longer than the scheduled activity time. (p 14, “The power algorithm then recalculates the sampling rate to provide the optimal accuracy for the remaining battery capacity.” Where optimal accuracy for the remaining battery capacity is interpreted as the largest value longer than the scheduled activity time)
Regarding claim 23, Bier teaches wherein the user's activity is a movement comprising one of walking and running; and wherein the scheduled activity time is a time between a start timing of the moving and an end timing of the movement. (pg. 6, lines 9-11, “The distance tracking device is particularly suited for athletic activities involving long-distance travel, such as running, hiking, biking, skiing, rowing, walking and in-line skating” and pg. 13, lines 16-18, “The expected operating time is the anticipated duration of the event, and it may be entered by the wearer or retrieved from the log of previous events stored in the database.”)
Regarding claim 24, Bier teaches wherein the processor is configured to: store a movement history information to the memory, wherein the movement history information indicates past movement of the user; calculate an average speed of the user based on the movement history information which is stored in the memory; and acquire the scheduled activity time based on the calculated average speed of the user and a scheduled movement distance inputted by the user. (pg. 13-14, “The expected operating time is the anticipated duration of the event, and it may be entered by the wearer or retrieved from the log of previous events stored in the database. … If the same course or route is traveled at a later date, the event statistics log may be used in the initialization step 80 …  statistics for the event, such as total distance traveled, average speed, time above or below a target goal, average heart rate, calories burned”)
As to claims 25-26 and 31-32, Bier and Cronin teaches these claims according to the reasoning provided in claim 19-20, respectively.
As to claims 29-30 and 35-36, Bier and Cronin teaches these claims according to the reasoning provided in claim 23-24, respectively.

Claim 21-22, 27-28, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bier and Cronin further in view of Kudo (US 20170086738)
Regarding claim 21, Bier and Cronin teach using notifications and sound to alert the user to battery issues but do not specifically teach it is related to the remaining power lasting less than the activity.
Kudo teaches wherein the processor is configured to: control a display to display an image which indicates that measurement is unavailable in response to a determination that the calculated second measurable time is below a predetermined threshold. ([0008], “In a case where the remaining capacity of the battery is low, the number of measurement items for which measurement is to be performed is reduced or the measurement interval is increased in order to reduce the power consumption.” And [0173], “The AP control unit 61 displays a warning screen 100 shown in FIG. 29 on the display 34B in response to the notification indicating that the measurement period from the determination unit 56 exceeds the measurement allowed period. For example, the warning screen 100 is popup-displayed on the initial setting input screen 65. A message showing that the measurement period exceeds the measurement allowed period and the power of the battery 17 may be exhausted before the end date and time in this setting” and [0130], “the AP control unit 61 displays a notification screen 95 (refer to FIG. 23) on the display 34B, and outputs a warning sound, such as a beep, from a speaker 36B”)
Bier, Cronin, and Kudo are analogous art. Kudo is cited to teach a similar concept of adjusting sampling rate of a sensor to control power consumption.  Based on Kudo, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bier to provide a notification that the battery will be exhausted with the sensor setting.  Furthermore, being able to notify the user of a battery issue improves on Bier by being able to charge the device and/or improve user satisfaction by preventing a failure. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to charge the device and/or improve user satisfaction by preventing a failure .
Regarding claim 22, Bier and Cronin teach using notifications and sound to alert the user to battery issues but do not specifically teach it is related to the remaining power lasting less than the activity.
Kudo teaches wherein the processor is configured to: control a microphone to output a sound which indicates that measurement is unavailable in response to a determination that the second measurable time is below a predetermined threshold. ([0008], “In a case where the remaining capacity of the battery is low, the number of measurement items for which measurement is to be performed is reduced or the measurement interval is increased in order to reduce the power consumption.” And [0173], “The AP control unit 61 displays a warning screen 100 shown in FIG. 29 on the display 34B in response to the notification indicating that the measurement period from the determination unit 56 exceeds the measurement allowed period. For example, the warning screen 100 is popup-displayed on the initial setting input screen 65. A message showing that the measurement period exceeds the measurement allowed period and the power of the battery 17 may be exhausted before the end date and time in this setting” and  [0130], “the AP control unit 61 displays a notification screen 95 (refer to FIG. 23) on the display 34B, and outputs a warning sound, such as a beep, from a speaker 36B”)
Bier, Cronin, and Kudo are analogous art. Kudo is cited to teach a similar concept of adjusting sampling rate of a sensor to control power consumption.  Based on Kudo, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bier to provide a notification that the battery will be exhausted with the sensor setting.  Furthermore, being able to notify the user of a battery issue improves on Bier by being able to charge the device and/or improve user satisfaction by preventing a failure. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to charge the device and/or improve user satisfaction by preventing a failure .

As to claims 28-28 and 33-34, Bier, Cronin, and Kudo teach these claims according to the reasoning provided in claim 21-22.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. The Applicant argues that the references do not teach calculate based on a first measurable per battery remaining amount of the battery. The Examiner respectfully disagrees.  As recited above, in the current office action, Cronin teaches a setting database (122) with a first measurable remaining battery amount and additionally teaches using (Fig. 11, (1104 and 1106), [0089], “a battery life calculator may calculate (determine) an estimate of remaining battery life at the current sensor sampling frequency.”) a second remaining battery time based on the sampling frequency of the sensor. Therefore, the Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 10, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187